Citation Nr: 1207496	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1979. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2005 by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO).

In September 2011 a Joint Motion for Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court issued an order vacating the Board's March 2011 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Veteran, and his representative, argue that a grant of TDIU is necessary as the Veteran is unable to secure or follow a substantially gainful occupation.

In this case, the Veteran is service connected for degenerative disc disease and degenerative joint disease of the lumbosacral spine, status post lumbar laminectomy at 40 percent evaluation; left lower extremity radiculopathy associated with degenerative disc disease and degenerative joint disease of the lumbosacral spine, status post lumbar laminectomy at 10 percent evaluation; and old injury to the right wrist and possible early carpal tunnel syndrome at a noncompensable rating. Accordingly, the Veteran's combined rating was 50 percent from October 30, 2007. 

In September 2010 the Veteran was afforded a VA C&P examination pursuant to a May 2010 Board remand for an opinion as to whether the Veteran's unemployment was attributable to his service-connected disabilities or whether those disabilities would preclude all gainful employment. 

Upon physical examination and a review of the records, the VA examiner determined after "consideration for his lack of education, experience, and training in fields other than car repair, that his back injury has, at least as likely as not, prematurely terminated his ability to work on cars.  It is less likely than not, that it has prevented him from supervising the repair of cars.  He reports that he ceased this activity at a later date (2004 or 2005) on advice of his doctor after he had a heart attack.  His right wrist has been stable for the past [five] years according to his history, and there is no history of his wrist problem having been a factor in his employment."  The VA examiner concluded that the Veteran, "could continue to supervise the repair of cars relative to his back condition, is based on his history that he stopped his activity due to a heart condition in 2004 or 2005 on the advice of his outside physician, and not due to his back problem."  See VA examination, dated September 2010. 

Based on the above evidence, in March 2011 the Board determined that the evidence of record did not show that the Veteran was unable to secure or follow a substantially gainful occupation as the September 2010 VA examination found the Veteran's service connected disabilities did not prevent him from obtaining and maintaining gainful employment, namely the supervision of car repairs.  See 38 C.F.R. § 4.16(a).

As stated above, this matter was subject to a JMR.  The Veteran and his representative argued that the March 2011 Board decision did not address whether the Veteran was even physically capable of the occupational duties of an automobile mechanic supervisor.  Specifically, the Veteran and his representative argued that the Board did not discuss the duties of a mechanic supervisor, as opposed to a car mechanic, and whether the Veteran was physically capable of those duties.  The JMR also notes that the Veteran's back disability was worsened since he stopped working in 2004 or 2005 due to his heart condition. 

Therefore, the Board must remand the appeal for a new VA examination in which an examiner addresses the effect of all the service-connected disabilities and the duties the Veteran is able to perform as mechanic supervisor (versus a mechanic) and is asked to make a determination whether the service-connected disabilities preclude him from engaging in substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to obtain an opinion as to whether his service-connected disabilities would as likely as not preclude gainful employment.  The claims folder must be provided to the examiner for review, and consideration of such should be reflected in the examination report. 

The examiner should opine as to whether it is at least as likely as not that any of the Veteran's service-connected disabilities (degenerative disc disease and degenerative joint disease of the lumbosacral spine, status post lumbar laminectomy; left lower extremity radiculopathy associated with degenerative disc disease and degenerative joint disease of the lumbosacral spine, status post lumbar laminectomy; and old injury to the right wrist and possible early carpal tunnel syndrome), individually or in concert, would prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him. 

In the course of the examination, the examiner is also requested to ask the Veteran whether what physical tasks are involved in performing the duties of a mechanic supervisor.  Based on the Veteran's responses, the examiner is asked to determine whether the Veteran is qualified to become employed as a mechanic supervisor.

2.  If it is determined that the Veteran is precluded from gainful employment, the AMC/RO should refer the case to VA's Director of Compensation and Pension for consideration of TDIU under the provisions of 38 C.F.R. § 4.16(b). 

3. After completion of the above, the claim should be readjudicated, with consideration given to any new evidence and all appropriate laws and regulations.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

